           Case 1:18-vv-01267-UNJ Document 59 Filed 12/26/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1267V
                                    Filed: October 31, 2019
                                        UNPUBLISHED


    RYAN BRONSON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                        Respondent.


Tonya Anne Oliver, Bichler, Oliver, Longo & Fox PLLC, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On August 22, 2018, Ryan Bronson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he developed Guillain-Barré syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine he received on October 15, 2015. Petition at
¶¶1-21. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On July 12, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for GBS. On October 31, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $184,865.23, consisting
of $175,000.00 for his past and future pain and suffering and $9,865.23 for documented

1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01267-UNJ Document 59 Filed 12/26/19 Page 2 of 4



past lost wages. Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that
petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $184,865.23 (consisting of $175,000.00 for his past and future
pain and suffering and $9,865.23 for documented past lost wages), in the form of
a check payable to petitioner, Ryan Bronson. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01267-UNJ Document 59 Filed 12/26/19 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

RYAN BRONSON,

                        Petitioner,

            v.                                          No. 18-1267V
                                                        Chief Special Master Corcoran
SECRETARY OF HEALTH AND                                 ECF-SPU
HUMAN SERVICES,

                        Respondent.


                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 22, 2018, Ryan Bronson (“petitioner”) filed a petition for vaccine injury

compensation alleging that he developed Guillain-Barré syndrome (“GBS”), a Table injury,

following receipt of an influenza (“flu”) vaccination administered on October 15, 2015.

Respondent filed his Rule 4(c) Report conceding entitlement to compensation on July 10, 2019.

The Court issued a Ruling on Entitlement on July 12, 2019.

       I.         Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total of $184,865.23, consisting of $175,000.00 for his past and future pain and suffering and

$9,865.23 for documented past lost wages. This represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future damages.

                                                 1
           Case 1:18-vv-01267-UNJ Document 59 Filed 12/26/19 Page 4 of 4



         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $184,865.23 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               s/Lisa A. Watts
                                               LISA A. WATTS
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-4099

DATED: October 31, 2019




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2
